                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE

FRANKLYN WILLIAMS,                                )
         Plaintiff,                               )
                                                  )
v.                                                )   No. 3:19-cv-00599
                                                  )
PRISONER TRANSPORTATION                           )
SERVICES, LLC, et al.                             )
           Defendants.                            )

                                             NOTICE

       COMES NOW, Plaintiff Franklyn Williams, by and through the undersigned counsel, and

hereby submits this Notice that he leaves it to the Court’s discretion whether to grant Defendant

Cuyahoga County’s Motion to Set-Aside the Clerk’s Entry of Default. See Doc. No. 40. Plaintiff

submits that he served the County in accordance with the Federal Rules, and the County failed to

respond in time; however, Plaintiff understands this case is still in its infancy and the difficulties

surrounding the covid-19 pandemic. Regarding the County’s inability to reach Plaintiff’s counsel

last week, the undersigned’s law firm underwent a reorganization and his e-mail address recently

changed. The Firm is in the process of updating ECF notifications and notifying opposing counsel

of this e-mail address, which is produced below. Additionally, the Firm’s employees are working

remotely during the pandemic and utilizing an answering service which has led to some delays.

       RESPECTFULLY SUBMITTED, this the 21st day of May, 2020.

                                                      BOWLIN STEPHENS PLLC


                                               By:    ________________________ for The Firm
                                                      Troy L. Bowlin, II No. 025893
                                                      Attorney for Franklyn Williams
                                                      First Tennessee Plaza
                                                      800 South Gay St. Suite 2131
                                                      Knoxville, Tennessee 37929
                                                      troy@bowlinstephens.com
                                                  1

     Case 3:19-cv-00599 Document 50 Filed 05/21/20 Page 1 of 2 PageID #: 232
                              CERTIFICATE OF SERVICE

   I hereby certify that a copy of this document was transmitted for service via Pacer and this
Court’s Electronic Court Filing System to counsel for all parties.

                     Daniel W. Olivas and George S. Scoville, III
                    Lewis, Thomason, King, Krieg & Waldrop, P.C.
                            424 Church Street, Suite 2500
                                  P.O. Box 198615
                                Nashville, TN 37219

                                    Lee L. Piovarcy
                         Martin, Tate, Morrow & Marston, P.C.
                         6410 Poplar Ave., Tower II, Suite 1000
                                  Memphis, TN 38119

                                Brendan D. Healy
                    Cuyahoga County Assistant Prosecuting Attorney
                              8th Floor Justice Center
                                1200 Ontario Street
                               Cleveland, OH 44113

                                  Leslie Curry Bay
                         Law Office of Leslie Curry Bay, PLLC
                          2000 Richard Jones Road, Suite 250
                                 Nashville, TN 32715


                                                 BOWLIN STEPHENS PLLC

                                         By:     s/Troy L. Bowlin, II
                                                 Attorney Bar No. 025893
                                                 Attorney for Franklyn Williams
                                                 First Tennessee Plaza
                                                 800 South Gay St. Suite 2131
                                                 Knoxville, Tennessee 37929
                                                 Telephone: 865.245.2011
                                                 troy@bowlinstephens.com
                                                 www.bowlinstephens.com




                                             2

Case 3:19-cv-00599 Document 50 Filed 05/21/20 Page 2 of 2 PageID #: 233
